                      UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW HAMPSHIRE


Alvin Faulkner

      v.
                                             Case No. 20-cv-177-SM
US Marshal Service, District of Maryland


                                 ORDER


      No objection having been filed, I herewith approve the

Report and Recommendation of Magistrate Judge Andrea K.

Johnstone dated June 24, 2021, for the reasons set forth

thereni.    “‘[O]nly those issues fairly raised by the objections

to the magistrate's report are subject to review in the district

court and those not preserved by such objection are precluded on

appeal.’”   School Union No. 37 v. United Nat'l Ins. Co., 617

F.3d 554, 564 (1st Cir. 2010) (quoting Keating v. Secretary of

Health & Human Servs., 848 F.2d 271, 275 (1st Cir.1988)); see

also United States v. Valencia-Copete, 792 F.2d 4, 6 (1st Cir.

1986) (after proper notice, failure to file a specific objection

to magistrate's report will waive the right to appeal).

      The clerk of court shall enter judgment and close the case.

      SO ORDERED.


                                      ____________________________
                                      Steven J. McAuliffe
                                      United States District Judge

Date: July 12, 2021

cc:   Alvin Faulkner, pro se
